Case 3:19-mj-01695-RBB Document1 Filed 04/25/19 PagelD.1 Page1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
DANIEL HECTOR MACKINNON,
aka
Daniel Patrick Shelley

Defendant.

 

 

Magistrate Docket No. ] 9 Mi J 1 6 9 5

COMPLAINT FOR VIOLATION OF:

Title 18 U.S.C. § 844(i) — Malicious
Destruction of Building by Means of Fire

 

FILED

APR 25 2019

 

 

 

 

CLEHK US LISTRIG] CQUAT

 

STRICT OF CALIFORNIA
SOUTHERN Bl ! ee

 

 

 

The undersigned complainant, being duly sworn, states:

COUNT ONE

On or about April 24, 2019, in the Southern District of California, the
defendant Daniel Hector Mackinnon, aka Daniel Patrick Shelley, maliciously
damaged and destroyed and attempted to damage and destroy, by means of fire and
explosive materials the building at 8650 Balboa Avenue, San Diego California
92123, used in interstate commerce, in violation of Title 18, United States Code,

Section 844(i).

COUNT TWO

On or about April 24, 2019, in the Southern District of California, the
defendant Daniel Hector Mackinnon, aka Daniel Patrick Shelley, maliciously
damaged and destroyed and attempted to damage and destroy, by means of fire and
explosive materials a Toyota Prius bearing a vehicle identification number ending
in -044, used in interstate commerce, in violation of Title 18, United States Code,

Section 844(1).

 
Case 3:19-mj-01695-RBB Document1 Filed 04/25/19 PagelD.2 Page 2 of 4

And the complainant states that this complaint is based on the attached
statement of facts, which is incorporated herein by reference.

Tohn Gilf
Special Agent

Federal Bureau of Investigation

SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE,

Hon. Ruben B. Brooks
United States Magistrate Judge

THIS 24 DAY OF April, 2019.

 
Case 3:19-mj-01695-RBB Document1 Filed 04/25/19 PagelD.3 Page 3 of 4

CONTINUATION OF COMPLAINT RE:
DANIEL HECTOR MACKINNON

STATEMENT OF FACTS

I have been employed by the Federal Bureau of Investigation (FBI) since
February 2009. I have worked national security matters since 2009 and have
received extensive training in national security and terrorism matters. I also serve
as the Weapons of Mass Destruction Coordinator for the San Diego Division. As
such, and a result of my training and experience, I have been a case agent on
numerous cases related to national security. I have attended numerous training
classes related to crime scene investigation, been a first responder to a critical
incident, responded to improvised explosives crime scenes, and have been a case
agent on chemical, biological, and radiological investigations.

My knowledge of the facts alleged in this affidavit arises from my training
and experience, my personal observations, my participation in the federal
investigation described herein, my conversations with other law enforcement agents,
and my review of report, data and communications obtained during this
investigation. Because this affidavit is submitted for the limited purpose of securing
a search warrant as described herein, it does not include every fact known to me
concerning this investigation.

On April 24, 2019 at approximately 2:15 am, an explosion occurred at the
Raytheon building located at 8650 Balboa Avenue. Raytheon engages in interstate
commerce as a cleared defense contractor.

Based on a review of surveillance video at Raytheon, a vehicle drove into the
side of the building. After the vehicle hit the building, a male was observed at the
back of the vehicle. He opened the back hatch of the vehicle and shortly thereafter,

 

 
Case 3:19-mj-01695-RBB Document1 Filed 04/25/19 PagelD.4 Page 4 of 4

a fireball shot out from the vehicle and engulfed the male. The male ran away from
the vehicle and was observed holding his right hand to his waistband area.

Several law enforcement agencies, including officers from the San Diego
Police Department and Federal Bureau of Investigation agents, responded to
Raytheon. They observed that the Raytheon building suffered exterior damage.
_ Agents and officers also observed that the vehicle was a Toyota Prius, a vehicle used
in interstate commerce, that was completely engulfed in flames and destroyed.
Inside of the Toyota Prius, officers observed two empty magazine cartridges,
remnants of a melted gas container, a bottle that had a strong odor of gas, and towels.
Additionally, the gas cap was missing from the Toyota Prius.

The Toyota Prius bore two different California license plates that had been
reported stolen, but both matched Toyota Prius vehicles. Additional investigation
revealed the vehicle identification number (VIN) for the Toyota Prius. Based on the
VIN, officers learned that the vehicle was registered to Daniel Hector Mackinnon at
a home in San Diego. Property records also revealed that Mackinnon is the owner
of the home. One of the stolen Prius license plates was reported stolen in San
Marcos, while the second was reported stolen from a location that is in close
proximity to Mackinnon’s home.

Agents and officers were also able to obtain a photograph of Mackinnon from
DMV records. Based on a review of the Raytheon surveillance video, it appears that
Mackinnon matches the description of the male in the Raytheon video.

On April 24, 2019, at approximately 11:30 am, Mackinnon entered the United
States from Mexico at the Otay Mesa Port of Entry driving a Buick sedan with stolen
license plates. Mackinnon was fingerprinted, his identity was confirmed, and he was

placed under arrest.

 

 
